   Case 1:19-cr-00351-CCB Document 19 Filed 07/02/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

        CHAMBERS OF                                                                   U.S. COURTHOUSE
     CATHERINE C. BLAKE                                                          101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                                    BALTIMORE, MARYLAND 21201
                                                                                         (410) 962-3220
                                                                                       Fax (410) 962-6836
                                         July 2, 2020


 MEMORANDUM TO COUNSEL

        Re:      United States v. Cheryl Glenn
                 Criminal No. CCB-19-0351

 Dear Counsel:

          This will confirm the results of our conference call June 30, 2020. The sentencing
 in this case, to be held by videoconference with the defendant’s consent, has been
 scheduled for July 29, 2020, at 2:15 p.m. The defendant’s sentencing memorandum is
 due July 15, 2020; the government’s response is due July 22, 2020.

        Despite the informal nature of this ruling, it shall constitute an Order of Court,
 and the Clerk is directed to docket it accordingly.




                                                 Sincerely yours,

                                                        /S/

                                                 Catherine C. Blake
                                                 United States District Judge
